DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 6 – 20) in the reply filed on 23 July 2021 is acknowledged.
Claims 1 – 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 July 2021.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 18 January 2022, with respect to the rejection(s) of claim(s) 6 – 22 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Illegems et al. (US PGPUB 2017/0197079 – in IDS).
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 24 March 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 – 22 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Illegems et al. (US PGPUB 2017/0197079 – in IDS).
Regarding claim independent claim 6, Illegems discloses a method for adjusting an electrical signal associated with delivering therapy to a patient, the method comprising: delivering, via an implantable pulse generator, an electrical signal having a parameter with a first parameter value (e.g. paragraph 19); adjusting the parameter of the electrical signal (e.g. Fig. 5; 505) from the first parameter value until a threshold break occurs (e.g. Fig. 5; 502) at a second parameter value that is equal to or less than a threshold value (e.g. Figs. 3 – 4; 410); and in response to the threshold break, increasing the second parameter value to a third parameter value (e.g. Fig. 5; 508).
Regarding claims 7 - 12, Illegems discloses increasing or decreasing (i.e. adjusting) the voltage from the first parameter to the second parameter based at least in part on a length of time between the threshold break and the previous threshold break (e.g. Figs. 4 - 5).
Regarding claims 13 – 16¸ Illegems teaches in Fig. 5 a closed loop system that would read on the claims.
Regarding independent claims 17 – 20 and 22, Illegems discloses an implantable device (e.g. Fig. 2, 200) configured to deliver therapy to a patient, the device comprising: a battery (e.g. 204); a voltage regulator (e.g. 208) coupled to the battery and configured to produce a supply voltage; a current-generating circuit configured to supply a current to the device based at least in part on the supply voltage (e.g. 202); and a computer-readable medium (e.g. 210) having instructions that, when executed, cause the device to perform the method of claim 6 (e.g. paragraph 23).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 24 March 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792